United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-1092
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   John Axelgard

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: July 7, 2020
                               Filed: July 13, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

     The district court 1 ordered John Axelgard involuntarily committed based on a
“mental disease or defect.” 18 U.S.C. § 4246 (authorizing commitment when

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
releasing a person who suffers from a “mental disease or defect” would “create a
substantial risk of bodily injury . . . or serious damage to property”). On appeal,
Axelgard’s counsel requests permission to withdraw and challenges the factual
findings underlying the court’s commitment decision. Axelgard seeks unconditional
release in a pro se supplemental brief and requests new counsel.

       We conclude that the district court’s factual findings were not clearly
erroneous. See 18 U.S.C. § 4246(d) (stating that a clear-and-convincing-evidence
standard applies in this type of commitment proceeding); United States v. Williams,
299 F.3d 673, 676 (8th Cir. 2002) (discussing the standard of review on appeal).
Evidence in the record, including several expert opinions, established that Axelgard
has a mental illness, that his dangerous behavior is related to it, and that he would
likely discontinue treatment if he were released. See United States v. Ecker, 30 F.3d
966, 970 (8th Cir. 1994). Accordingly, we affirm the judgment, see 8th Cir. R. 47B,
deny Axelgard’s motion for new counsel, and grant counsel’s motion to withdraw.
                        ______________________________




Honorable David P. Rush, United States Magistrate Judge for the Western District
of Missouri.
                                     -2-